Shaw, C. J.
We must judge of the relation in which the defendant stood to the plaintiff, not by the names given to him, “agent, treasurer and clerk,” but by the actual relation, as stated by the facts. We understand that it is found by the jury, that the four persons named in the judge’s report were proprietors of the fishery, that is, partners; that one received the money and kept the accounts; that the accounts were settled, and the balance struck ; and that thus the defendant became debtor to the plaintiff, for his share in money. No *456duty remained but to pay the money. It was a debt; and the seepe requisitas was sufficient, without a special demand.

Exceptions overruled.